Name: Commission Regulation (EEC) No 2562/93 of 17 September 1993 laying down detailed rules for the application of Regulation (EEC) No 2055/93 allocating a special reference quantity to certain producers of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 18.9.1993 EN Official Journal of the European Communities L 235/18 COMMISSION REGULATION (EEC) No 2562/93 of 17 September 1993 laying down detailed rules for the application of Regulation (EEC) No 2055/93 allocating a special reference quantity to certain producers of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2055/93 of 19 July 1993 allocating a special reference quantity to certain producers of milk and milk products (1), and in particular Article 8 thereof, Whereas Regulation (EEC) No 2055/93 lays down the conditions under which special reference quantities are granted to dairy producers who, as a result of an undertaking given pursuant to Council Regulation (EEC) No 1078/77 (2), as last amended by Regulation (EEC) No 1300/84 (3), have been unable to obtain reference quantities for a holding or part of a holding pursuant to Article 3a of Council Regulation (EEC) No 857/84 (4), repealed by Regulation (EEC) No 3950/92 (5); whereas rules of procedure should be laid down so that Regulation (EEC) No 2055/93 can be implemented under conditions which ensure that the rights and obligations of all the parties concerned are respected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The request referred to in Article 1 of Regulation (EEC) No 2055/93 shall be made by the producer concerned to the competent authority designated by the Member State in accordance with the procedure laid down by the latter. Article 2 1. The competent authority shall acknowledge receipt of the request and verify compliance with the conditions laid down in Article 1 of Regulation (EEC) No 2055/93. 2. The criteria to be taken into account when establishing a producer's ability to increase output on his holding up to the amount of the special reference quantity applied for shall include, in particular:  the quantity of milk marketed before 1 April 1993 in excess of the reference quantity allocated to the producer,  the number and breed of female domestic bovine animals at least six months old, suitable for producing milk for marketing, kept by the producer on the holding at the time of the request,  the holding's area under forage within the meaning of Article 1 (1) (d) of Commission Regulation (EEC) No 1391/78 (6),  the investment carried out with a view to increasing milk production on the holding. 3. Before 1 March 1994 the competent authority shall notify the producer of the special reference quantity allocated to him, calculated in accordance with Article 1 (2) of Article 2 of Regulation (EEC) No 2055/93, as appropriate. Article 3 In the case referred to in Article 4 (3) of Regulation (EEC) No 2055/93, the producer shall notify his intentions in advance to the competent authority, which shall issue him with an acknowledgement of receipt. Article 4 The Member States shall inform the Commission:  before 1 November 1993, of the competent authority, the procedure referred to in Article 1 and the criteria adopted other than those laid down in Article 2,  before 1 April 1994, of the number of requests and the quantities involved, distinguishing between cases covered by the first and second indents of Article 1 (1), the first, second and third subparagraphs of Article 1 (2) and Article 3 (2) of Regulation (EEC) No 2055/93 and the criteria laid down for applying the latter provision. Article 5 This Regulation shall enter into force on the third day following of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 187, 29. 7. 1993, p. 8. (2) OJ No L 131, 26. 5. 1977, p. 1. (3) OJ No L 125, 12. 5. 1984, p. 3. (4) OJ No L 90, 1. 4. 1984, p. 13. (5) OJ No L 405, 31. 12. 1992, p. 1. (6) OJ No L 167, 24. 6. 1978, p. 45.